EXHIBIT 10.1


SEPARATION AGREEMENT

        This agreement is between Champps Entertainment, Inc., (“Champps”) and
Frederick J. Dreibholz (“Dreibholz”), and shall except as provided in paragraph
13, below, be effective on the day on which it is signed by Dreibholz (the
“Effective Date”).


RECITALS

        WHEREAS, Dreibholz has been employed by Champps as its Chief Financial
Officer, Vice President and Assistant Secretary;

        WHEREAS, on August 16, 2005, Dreibholz ceased his employment with the
Champps; and

        WHEREAS, Dreibholz and Champps desire to fully and finally resolve all
matters between them to date, including, but in no way limited to, any issues
that might arise out of Dreibholz’ employment or the termination of his
employment;


AGREEMENT

        In consideration of the conditions, covenants and agreements set forth
below, the parties agree as follows:

        1.       Termination of Employment. Dreibholz’ employment with Champps
and all of its subsidiaries will be terminated effective August 16, 2005.

        2.       Payment. Within 8 days after this agreement is delivered, fully
executed, to counsel for Champps and if Dreibholz does not exercise his right of
revocation under paragraph 13, below, Champps shall deliver to Dreibholz a check
payable to “Frederick J. Dreibholz” in the amount of $ 19,038.60. The payment
shall be characterized as a severance payment, and shall be subject to standard
payroll withholdings. Champps will issue an I.R.S. Form W-2 reporting this
payment to Dreibholz. Dreibholz shall sign a receipt for this check before
tendering it for payment.

        3.        Release. (a) Dreibholz, for himself, his heirs, personal
representatives and assigns, and any other person or entity that could or might
act on behalf of him, including, without limitation, his counsel (all of whom
are collectively referred to as “Releasers”), hereby fully and forever release
and discharge Champps, its present and future affiliates and subsidiaries, and
each of their past, present and future officers, directors, employees,
shareholders, independent contractors, attorneys, insurers (excluding however
any amounts recoverable pursuant to a worker's compensation claim) and any and
all other persons or entities that are now or may become liable to any Releaser
due to any Releasee’s act or omission, all of whom are collectively referred to
as “Releasees,” of and from any and all actions, causes of action, claims,
demands, costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Releasers,
or any person acting under any of them, may now have, or claim at any future
time to have, based in whole or in part upon any act or omission occurring on or
before the Effective Date, without regard to present actual knowledge of such
acts or omissions, including specifically, but not by way of limitation, matters
which may arise at common law, such as breach of contract,

1

--------------------------------------------------------------------------------



express or implied, promissory estoppel, wrongful discharge, tortious
interference with contractual rights, infliction of emotional distress,
defamation, or under federal, state or local laws, such as the Fair Labor
Standards Act, the Employee Retirement Income Security Act, the National Labor
Relations Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Americans with Disabilities Act, and the Colorado Civil Rights Act; EXCEPT for
the rights and obligations created by this agreement. Dreibholz hereby warrants
that he has not assigned or transferred to any person any portion of any claim
which is released, waived and discharged above. Dreibholz understands and agrees
that by signing this agreement he is giving up his right to bring any legal
claim against Champps concerning, directly or indirectly, Dreibholz’ employment
relationship with Champps, including his separation from employment. Dreibholz
agrees that this legal release is intended to be interpreted in the broadest
possible manner in favor of Champps, to include all actual or potential legal
claims that Dreibholz may have against Champps, except as specifically provided
otherwise in this agreement.

        (b) Champps for itself, its affiliates, and any other person or entity
that could or might act on behlaf of it including, wihtout limitation, its
attorneys (all of whom are collectively referred to as "Champps Releasers")
hereby fully and forever release and discharge Dreibholz, his heirs,
representatives, assigns, attorneys, and any and all other persons or entities
that are now or may become liable to any Champps Releasor on account of
Dreibholz' employment with Champps or separation therefrom, all of whom are
collectively referred to as "Champps Releasees", of and from any and all
actions, causes of action, claims, demands, costs and expenses, including
attorneys' fees, of every kind and nature whatsoever, in law or in equity,
whether now known or unknown, that Champps Releasers, or any person acting under
any of them, may now have, or claim at any future time to have, based in whole
or in part upon any act or omission occurring before the Effective Date, without
regard to present actual knowledge of such acts or omissions; EXCEPT as
specfically provided otherwise in this agreement. Champps understands and agrees
that by signing this agreement, it is giving up its right to bring any legal
claim against Dreibholz concerning, directly or indirectly, Dreibholz'
employment relationship with Champps. Champps agrees that this legal release is
intended to be interpreted in the broadest possible manner in favor of
Dreibholz, to include all actual or potential legal claims that Champps may have
against Dreibholz, except as specifically provided otherwise in this agreement.

         4.       Trade Secrets and Confidential Business Information. Dreibholz
acknowledges that in the course of his employment he became privy to certain
confidential and proprietary business information and trade secrets of Champps
(“Confidential Information”). “Confidential Information” includes all nonpublic
information (whether in paper or electronic form, or contained in Dreibholz’
memory, or otherwise stored or recorded) relating to or arising from Champps’
business, including, without limitation, trade secrets used, developed or
acquired by the Champps in connection with its business. Without limiting the
generality of the foregoing, “Confidential Information” shall specifically
include all information concerning the manner and details of Champps’ operation,
organization and management; financial information and/or documents and
nonpublic policies, procedures and other printed, written or electronic material
generated or used in connection with Champps’ business; Champps’ business plans
and strategies; the details of Champps’ relationships with the distributors,
contractors and vendors utilized in Champps’ business; nonpublic forms,
contracts and other documents used in Champps’ business; all information
concerning Champps’ current employees, agents and contractors, including without
limitation such persons’ compensation, benefits, skills, abilities, experience,
knowledge and shortcomings, if any; the nature and content of computer software
used in Champps’ business, whether proprietary to Champps or used by Champps
under license from a third party; and all other information concerning Champps’
concepts, prospects, employees, agents, contractors, earnings, products,
services, equipment, systems, and/or prospective and executed contracts and
other business arrangements. “Confidential Information” does not include
information that is in the public domain through no wrongful act on the part of
Dreibholz. Dreibholz agrees that he shall not disclose or use any such
Confidential Information. Dreibholz also warrants and represents that he has
returned any and all documents and other property of Champps constituting a
trade secret or other confidential research, development or commercial
information in his possession, custody or control, and acknowledges that he has
not retained any copies or originals of any such property of Champps. If
Dreibholz breaches this obligations under this covenant he acknowledges he would
commit a material breach and default under this agreement, for which Champps
would be entitled to return of all sums paid to Dreibholz under this agreement
and, in addition, all remedies available to Champps pursuant to applicable law,
including specific performance of this covenant.

2

--------------------------------------------------------------------------------



        5.       References. Dreibholz may indicate on a resume or employment
application the fact of his employment with Champps. Dreibholz may list as a
reference Donna Depoian, who will respond to inquiries concerning Dreibholz by
providing only Dreibholz’ salary and position histories, and dates of hire and
separation. Dreibholz may also list as references past or present employees of
Champps, solely in those persons’ individual capacities and not in a
representative capacity involving Champps. Dreibholz agrees that any future
claim that he may have that directly or indirectly arises from or relates to his
use of a past or present Champps employee other than Donna Depoian as a
reference shall not be made against Champps under any circumstances. Dreibholz
expressly assumes all risks associated with listing any past or present Champps
employee, other than Donna Depoian, as a reference, and explicitly authorizes
any past or present Champps employee whom he chooses to name as a reference,
other than Donna Depoian, to respond to any reference request openly, honestly
and candidly as to both fact and opinion.

        6.       Authority and Nonassignment. The parties warrant that each has
authority to enter into this agreement, and that neither has transferred to any
other person or entity any claim, action, demand, or cause of action released by
this agreement.

        7.        Covenant of Non-Disparagement. (a) Dreibholz covenants never
to disparage or speak ill of Champps or any Champps product or service, or of
any past or present employee, officer or director of Champps, nor shall
Dreibholz at any time harass or behave unprofessionally toward any past, present
or future Champps employee, officer or director. If Dreibholz breaches this
obligations under this covenant he acknowledges he would commit a material
breach and default under this agreement, for which Champps would be entitled to
return of all sums paid to Dreibholz under this agreement and, in addition, all
remedies available to Champps pursuant to applicable law, including specific
performance of this covenant.

        (b) Champps covenants that the CEO shall not, while employed by or while
serving on the board of directors of Champps, disparage or speak ill of
Dreibholz, nor shall any such person, while employed by or while serving on the
board of directors of Champps, at any time harass or behave unprofessionaly
toward Dreibholz.

        8.        Non-Solicitation. For a period of one year following the date
of Dreibholz’ resignation, Dreibholz shall not without Champps’ prior written
consent directly or indirectly (a) cause or attempt to cause any employee, agent
or contractor of Champps to terminate his or her employment, agency or
contractor relationship with Champps; (b) interfere or attempt to interfere with
the relationship between Champps and any employee, agent or contractor; (c) hire
or attempt to hire any employee of Champps. If Dreibholz breaches his
obligations under this covenant he acknowledges he would commit a material
breach and default under this agreement, for which Champps would be entitled to
return of all sums paid to Dreibholz under this agreement and, in addition, all
remedies available to Champps pursuant to applicable law, including specific
performance of this covenant.

3

--------------------------------------------------------------------------------



        9.       Covenant of Cooperation in Litigation. Dreibholz acknowledges
that because of his position with Champps, he may possess information that may
be relevant to or discoverable in litigation in which Champps is involved or may
in the future be involved. Dreibholz agrees that he shall testify truthfully in
connection with any such litigation, shall cooperate with Champps in connection
with such litigation, and that his duty of cooperation shall include an
obligation to meet with Champps representatives and/or counsel concerning such
litigation for such purposes, and at such times and places, as Champps deems
necessary, in its sole discretion, and to appear for deposition upon Champps’
request and without a subpoena. Dreibholz shall not be entitled to any
compensation in connection with his duty of cooperation, except that Champps
shall reimburse Dreibholz for reasonable out-of-pocket expenses that he incurs
in honoring his obligation of cooperation, including costs for loss of earnings
at his then current hourly rate of pay.

        10.       Additional Warranty and Acknowledgment. The parties warrant
and represent that they have been offered no promise or inducement except as
expressly provided in this agreement, and that this agreement is not in
violation of or in conflict with any other agreement of either party.

        11.       Survival of Covenants and Warranties. All covenants and
warranties contained in this agreement are contractual and shall survive the
closing of this agreement.

        12.       Administrative Matters. Dreibholz covenants that following the
Effective Date he will not take any action, or encourage any other person to
take any action, calculated or likely to result in the initiation or an inquiry,
investigation or other action concerning Champps by any federal, state or local
governmental body or agency, and that were he to do so he would commit a
material breach and default under this agreement, for which Champps would be
entitled a return of all sums paid to Dreibholz under this agreement and, in
addition, all remedies available to Champps pursuant to applicable law,
including specific performance of this covenant.


        13.        ACKNOWLEDGMENT OF RIGHTS UNDER THE OLDER WORKER’S BENEFITS
PROTECTION ACT.

        (a)        Dreibholz agrees and acknowledges that he: (i) understands
the language used in this agreement and the agreement’s legal effect; (ii)
understands that by signing this agreement he is giving up the right to sue
Champps for age discrimination; (iii) will receive compensation under this
agreement to which he would not have been entitled without signing this
agreement; (iv) has been advised by Champps to consult with an attorney before
signing this agreement; and (v) was given no less than twenty-one days to
consider whether to sign this agreement.

        (b)        For a period of seven days after the Effective Date,
Dreibholz may, in his sole discretion, rescind this agreement, by delivering a
written notice of recision to Champps. If Dreibholz rescinds this agreement
within seven calendar days after the Effective Date, this agreement shall be
void, all actions taken pursuant to this agreement shall be reversed, and
neither this agreement nor the fact of or circumstances surrounding its
execution shall be admissible for any purpose whatsoever in any proceeding
between the parties, except in connection with a claim or defense involving the
validity or effective rescission of this agreement. If Dreibholz does not
rescind this agreement within seven calendar days after the Effective Date, this
agreement shall become final and binding and shall be irrevocable.

4

--------------------------------------------------------------------------------




        14.        MISCELLANEOUS.

        (a)       Successors and Assigns. This agreement shall be binding in all
respects upon, and shall inure to the benefit of, the parties’ heirs, successors
and assigns.

        (b)       Governing Law. This agreement shall be governed by the
internal laws of the State of Colorado, irrespective of the choice of law rules
of any jurisdiction.

        (c)       Severability. In the event that a court of competent
jurisdiction enters a final judgment holding invalid any provision of this
agreement, the remainder of this agreement shall be fully enforceable.

        (d)       Integration. This agreement constitutes the entire agreement
of the parties and a complete merger of prior negotiations and agreements.

        (e)       Modification. This agreement shall not be modified except in a
writing signed by the parties.

        (f)       Waiver. No term or condition of this agreement shall be deemed
to have been waived, nor shall there be an estoppel against the enforcement of
any provision of this agreement, except by a writing signed by the party charged
with the waiver or estoppel. No waiver of any breach of this agreement shall be
deemed a waiver of any later breach of the same provision or any other provision
of this agreement.

        (g)       Headings. Headings are intended solely as a convenience and
shall not control the meaning or interpretation of any provision of this
agreement.

        (h)       Gender and Number. Pronouns contained in this agreement shall
apply equally to the feminine, neuter and masculine genders. The singular shall
include the plural, and the plural shall include the singular.

        (i)       Other Agreements. Each party shall promptly execute,
acknowledge and deliver any additional document or agreement that the other
party reasonably believes is necessary to carry out the purpose or effect of
this agreement.

        (j)       Burden of Proof. Any party contesting the validity or
enforceability of any term of this agreement shall be required to prove by clear
and convincing evidence fraud, concealment, failure to disclose material
information, unconscionability, misrepresentation or mistake of fact or law.

5

--------------------------------------------------------------------------------



        (k)       Construction. The parties acknowledge that they and their
respective counsel have reviewed or have had an opportunity to review this
agreement in its entirety and have had a full and fair opportunity to negotiate
its terms. Each party therefore waives all applicable rules of construction that
any provision of this agreement should be construed against its drafter, and
agrees that all provisions of the agreement shall be construed as a whole,
according to the fair meaning of the language used.

        (l)       Disputes. Every dispute arising from or relating to this
agreement shall be tried only in the state or federal courts situated in the
Denver, Colorado, metropolitan area. The parties consent to venue in those
courts, and agree that those courts shall have personal jurisdiction over them
in, and subject matter jurisdiction concerning, any such action.

        (m)       Fees and Costs. In any action relating to or arising from this
agreement, or involving its application, the party substantially prevailing
shall recover from the other party the expenses incurred by the prevailing party
in connection with the action, including court costs and reasonable attorneys’
fees.

        (n)       Counterparts and Telecopies. This agreement may be executed in
counterparts, or by copies transmitted by telecopier, all of which shall be
given the same force and effect as the original.

Frederick Dreibholz

/s/ Frederick J. Dreibholz



Date: September 1, 2005 Champps Entertainment, Inc.,

By: /s/ David D. Womack

As its: Chief Financial Officer

Date:September 2, 2005

6

--------------------------------------------------------------------------------

